Patterson, J.
The plaintiff was appointed trustee under deeds of trust made by Clermont L. de Peyster, the owner of real and personal property, which passed to the plaintiff under those deeds for the purposes of the trust. This action is brought to settle the accounts of the trustee, and to obtain the judgment of the court as to the person or persons to whom the corpus of the trust-estate shall be transferred and paid over. The contest is waged between different defendants, and the question litigated between them is as to the proper and sufficient execution of a power of appointment reserved by the settler of the trust in the instruments conveying and transferring the real and personal property to the trustee. In July, 1888, one of the trust-deeds was ex-, ecuted and delivered, and the other in August of the same year, but no change is made by the latter in the terms of the former deed respecting the subject now under consideration. By their provisions the trustee was to lease the real estate and keep invested the personalty, and pay over the income to the settler during his natural life, and upon his death “to convey; assign, transfer, and set over all the said property then in its hands, and any income thereon accrued since the last quarter day, to such persons and in such shares as shall be appointed by the said party of the first part by his last will and testament. ” On the 24th day of August, 1888, Mr. de Peyster made a will. Its second provision (a residuary clause) reads as follows: “I give and bequeath to my uncle, John Henry Livingston, of the town of Clermont, county of Dutchess, state of Hew York, all the rest, residue, and remainder of my estate, both real and personal property, of what nature or kind soever and wheresoever situate, which I may own or be in any manner entitled to at the time of my death. ” He died in December, 1889, and his will was duly admitted to probate by the surrogate of Columbia county in February, 1890. Do the provisions of the will recited constitute a valid and effectual exercise of the power of appointment? So far as the realty is concerned, there can be no doubt. It is expressly provided by section 73 of the statute of powers that in their creation, construction, and execution they are to be governed solely by the provisions of the Revised Statutes, and it is enacted by section 126 of that statute that “lands embraced in a power- to devise shall pass by a will purporting to convey all the real property of the testator, unless the intent that the *904will shall not operate as an execution of the power shall appear, expressly or by necessary implication.” 1 Rev. St. p. 737.
This disposes of the realty, but the question remains as to the personalty. It is one settled, however, by authority. In Hutton v. Benkhard, 92 N. Y. 295, it was held that the rules governing the construction of testamentary appointments in regard to real estate apply when they affect personal property, so far as they can. There is no difficulty here in applying the analogy of the statute, or following the precedent cited. That rule, in a few words, is that both real and personal property pass by disposition under a will where the power of appointment resides in the testator. It is not for us to criticise that rule, but to recognize it, and, the court of last resort having held that, so far as the execution of a power of this kind is concerned, there is no difference between real and personal property, and that the will operates upon both, the only remaining inquiry is whether there is anything to show that the testator did not intend his will to be an exercise of the power of appointment he had reserved to himself as to the personal property. Nothing of the kind appears, certainly not expressly; nor is there anything which by necessary implication would produce that result. The intention of the testator is to be gathered from the four corners of the will, by taking all its provisions and conditions, and construing them in association and' in the light-of surrounding circumstances; and, so doing, we cannot find in the proofs a contrary intent to that which the will itself plainly imports when read in connection with the adjudged cases on the subject. The judgment must be affirmed, with costs. All concur.